Citation Nr: 1824678	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-38 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service and an organic disease of the nervous system was not manifest within one year of service.  Hearing loss disability is not attributable to service.  

2.  Tinnitus was manifest in service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in service or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).  

2.  Tinnitus was incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include an organic disease of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (2013). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and tinnitus disabilities are the result of in-service noise exposure.  In a June 2012 claim, he reported experiencing hearing loss and tinnitus since exposure to loud noise during infantry training in service.  In his October 2014 VA Form 9, the Veteran reported that he worked in a supply area, which exposed him to the noise of very large trucks and fork lifts.  The Veteran stated that he also had to transport supplies to other areas where other loud vehicles were maintained, including tanks and aircraft.    

Service treatment records reflect the Veteran underwent a pre-induction physical examination in September 1967.  Audiometric testing yielded the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
5(15)
5(15)
n/a
15(20)
LEFT
5(20)
10(20)
15(25)
n/a
15(20)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

At separation from service in December 1969, audiometric testing yielded the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
n/a
-10(-5)
LEFT
-10(5)
-10(0)
-10(0)
n/a
-5(0)

Although this 1969 testing is presumed to have used the ISO standards, the negative values are more consistent with the older ASA standard, so the conversion is shown for information.

Service treatment records dated December 1969 further show that the Veteran denied a history of ear trouble or hearing loss at separation.  

Post-service VA outpatient treatment records dated August 2012 reflect the Veteran endorsed progressive hearing loss and intermittent tinnitus.  An audiogram found moderate high frequency sensorineural hearing loss in the right ear, and moderate to severe sensorineural hearing loss in the left ear.  The Veteran's speech discrimination was rated as "good" in the right ear and "fair" in the left ear.

The Veteran was afforded a VA audiological examination in June 2013.  The Veteran endorsed difficulty hearing and understanding others during his daily activities.  Audiometric testing yielded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
55
LEFT
25
25
55
75
70

The average decibel loss was recorded as 36 in the right ear and 56 in the left ear.  Maryland CNC speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The audiologist noted the Veteran's reports of difficulty hearing and understanding conversation in daily activity.  The Veteran did not report experiencing recurrent tinnitus.  

The June 2013 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of an event in military service.  The VA examiner referenced the normal pre-induction hearing test administered in September 1967, and the normal hearing test findings upon separation in December 1969.  The VA examiner noted that there was no evidence of a standard threshold shift (STS) in either ear.  Regarding tinnitus, the VA examiner noted the Veteran did not report recurrent tinnitus and opined that it does not impact the Veteran's ordinary conditions of daily life, including the ability to work.  



Bilateral Hearing Loss Disability:

The record reflects the Veteran has sensorineural hearing loss in both ears.  Thus, the pertinent inquiry is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure in service.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the June VA examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audiological examination.  The examiner concluded that it was less likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service, and the absence of any threshold shift during service.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability is related to service.

The Board acknowledges the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As outlined above, the medical evidence does not show hearing loss until decades after the Veteran's separation from service.  He did not have a hearing loss on separation from service and, indeed, he explicitly denied hearing loss on separation from service.  There is no demonstrable hearing loss disability until decades after separation from service.  Moreover, the Veteran has not explicitly reported a continuity of decreased hearing acuity from service.  He did not have characteristic manifestations of the pathology during that time frame.  Rather, when tested, the findings were normal and he denied pertinent pathology.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

In light of the normal audiogram testing on separation that occurred after the Veteran's in-service noise exposure and his explicit denial of hearing loss at that time, the Board finds that lay reports of a continuity of symptomatology of loss of hearing acuity starting in service warrant much less probative weight because the separation examination did not show degraded hearing.  

As to the Veteran's general contentions that his hearing loss disability was incurred in or was otherwise related to his service, the Board has considered his lay opinion.  However, the Board finds that the opinion of the June 2013 VA audiologist to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  Even though a hearing disability can be shown to have been caused by noise in service despite the absence of the onset of the disability at that time, the audiologist's competent opinion is that in this case, the reported noise in service did not cause the current disability.  As such, the Board is of the opinion that the VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

In summary, the Board finds the June 2013 VA examination report of significantly greater probative value than the lay contentions of record.  The Veteran explicitly denied a history of hearing loss prior to separation from service and audiometric findings at that time were normal.  The Veteran reported onset of hearing loss symptoms multiple years after separation from service.  To the extent that his contentions can be read as implicitly raising a continuity of decreased hearing acuity from service, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the VA examiner's opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Tinnitus:

The Veteran contends that his current tinnitus disability was incurred during service.  Although the June 2013 examiner noted that the Veteran did not report tinnitus during the examination, the Veteran's claim, substantive appeal, and reports to outpatient clinicians do indicate that he experiences recurrent tinnitus, a self-reportable symptom.  

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic exposure and an assertion by the Veteran of a continuity of symptomatology from service.  As such, the Board concludes that entitlement to service connection is warranted. 

In reaching that conclusion, the Board acknowledges that the June 2013 VA examiner indicated that the Veteran did not endorse recurrent tinnitus.  That finding, however, is inconsistent with the Veteran's contentions in his October 2014 VA Form 9 and VA outpatient treatment records.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


